Exhibit 10.18
 
SERVICE AGREEMENT
This Service Agreement (hereinafter the -Agreement-) is entered into this 15th
day of October, 2007 between Corporativo LODEMO S.A DE CV., a Mexican
Corporation with its primary place of business located at Calle 18, # 201-B x 23
y 25, Colonias Garcia Gineres, C.P. 97070, Merida, Yucatan, Mexico (hereinafter
-Lodemo"); and Medical Discoveries, Inc., a Utah Corporation dba Global Clean
Energy Holdings, with its primary place of business located at 6033 W. Century
Blvd, Suite 1090, Los Angeles, CA 90045, USA (hereinafter "Global"). The terms
of this Agreement shall be binding upon the parties.
WITNESSETH:
          WHEREAS, Global intends to secure land and establish and operate
farming operations within the Republic of Mexico (hereinafter "Mexico") for the
purpose of growing jatropha Curcas (hereinafter ''Jatropha"), a non-edible
agricultural product: and
          WHEREAS, Global intends to harvest Jatropha seeds from its farming
operations in Mexico and extract oil from the seeds for the purpose of selling
the oil inside and outside Mexico as an energy source and biodiesel feedstock;
and
          WHEREAS, Global intends to construct and operate seed oil extraction
facilities, and, in connection therewith, desires to set up logistics and
transportation systems to transport production feedstocks, supplies, seed oil,
biodiesel, and other end products; and
          WHEREAS, Global intends to acquire professional services from Lodemo
to support its activities and objectives as described in this Agreement; and
          WHEREAS, the parties desire to set forth their specific understanding
of their respective responsibilities and obligations associated with delivery of
the services to be provided by Lodemo hereunder.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Global and Lodemo agree as
follows:
1.0 DEFINITIONS
          For purposes of this Agreement, the following terms and phrases have
the following definitions:
"Facilities" means all physical assets purchased or intended for purchase by
Global necessary to deliver the products and services defined in this Agreement;
including structures, seeds, plants, fertilizer, planting materials and
supplies, tools, machinery, equipment, and vehicles. For purposes of this
Agreement, the Facilities shall not include any land.
"Project Operations & Capital Expenditure Budget" means a detailed and itemized
estimate of projected yearly expenditures necessary for construction and
operation of the Project based on anticipated progress and activity by the
parties, as revised and amended from time to time in accordance with the terms
hereof.
 
Page 1 of 20

--------------------------------------------------------------------------------

 
"Facility Manager" means Lodemo's management representative with day-to-day
operating responsibility for the Project.
"Farm" means the land owned or leased by Global in Mexico and all equipment
necessary for the propagation, cultivation, and harvesting of Jatropha on such
land.
"Logistics" means those assets and services that are necessary for the
transportation of labor, materials, products, by-product or waste to or from the
operations of the Project, Farms and Facilities.
"Oil Extraction Facility" means the assets and services required for the removal
of oil from the Jatropha seeds produced from the Farms and for the storage of
the seeds or oil. Global shall acquire or construct, and thereafter own, the Oil
Extraction Facility. The construction or acquisition of the Oil Extraction
Facility is not covered by this Agreement. The operation of the Oil Extraction
Facility, however, is included in this Agreement as part of the Project, and the
operation of the Oil Extraction Facility shall be included as part of the
Services.
"Product" means the am It of Jatropha seed oil and the amount of biomass
byproduct produced as part of the Project.
"Project" means establishment, development, and operation of Global's business
to grow Jatropha in Mexico, to extract the oil from the Jatropha seeds, and the
deliver of such oil to a buyer, including the purchase or lease of land in the
name of Global, the establishment and operation of one or more Jatropha
nurseries, the clearing, planting and cultivation of the Jatropha fields, the
harvesting of the Jatropha seeds, the operation of Global's oil extraction
facilities, and the logistics associated with the foregoing. The Project does
not include the Joint Venture or the Biodiesel Refinery, which activities will
be subject to one or more separate agreements between the parties hereto or
their respective affiliates.
"Prudent Operating Practice" means any of the practices, methods and acts which,
in the exercise of reasonable judgment in the light of the facts known at the
time that a decision was made, could reasonably have been expected to accomplish
the desired result at the lower reasonable cost, consistent with licensing and
regulatory considerations, environmental considerations, reliability, safety and
expedition.
 
Page 2 of 20

--------------------------------------------------------------------------------

 
"Construction & Operating Plan" means a forecast established by the parties for
each year describing on a calendar month basis the requested level of production
of Product from the Project for the following calendar year.
"Scheduled Output" means the designed capacity of the Project on a month to
month basis as set forth in the Construction & Operating Plan.
"Services" means the services to be provided by Lodemo under this Agreement
required to accomplish the goals of the Project.
"Service Standards" has the meaning set forth in Section 3.2(a).
"Utilities" means, collectively, those utilities which are utilized or required
in connection with the Project, including electricity, fuel, water, wastewater,
and temporary portable lavatories, applied or consumed in the operation of the
Project and the supply or performance of Services.
"Joint Venture" means business arrangement the parties intend to establish for
the purpose of designing, constructing, and operating a biodiesel manufacturing
facility to be located in Yucatan, Mexico (hereinafter the "Biodiesel
Refinery"). The parties currently anticipate that any Joint. Venture established
by them shall be equally owned by them and will be financed, constructed, and
operated on terms to be negotiated by them.
2.0 SCOPE OF SERVICES
2.1 General Scope of Services
Subject to Global's payment obligations as more fully set forth in Section 6,
Lodemo's Services will include the following:
2.1.1 Project Management. Lodemo will provide Project Management services, which
services, subject to the rights of the Global Project Manager to the extent
granted herein, shall consist of implementing the Construction & Operating Plan,
including the overall management and supervision of all aspects of the Project
and the responsibility for ensuring the proper and timely performance of all
Services to Global. Project Management provided by Lodemo will be provided by
senior Lodemo staff and include participation in meetings with Global, planning,
reporting, scheduling, budgeting, and day-to-day direction of all staff and
activities.
2.1.2 Acquisition of Land Parcels. In cooperation with and on Global's behalf,
Lodemo will identify potential land parcels suitable for nursery and Jatropha
farming operations. Lodemo will negotiate with land owners the terms for the
long-term use of the land, either by sale or by lease, for the purpose of
Jatropha farming. Lodemo will assist Global by all necessary means to negotiate
and consummate land sales and/or lease agreements. Notwithstanding the
foregoing, Lodemo shall not have the right to enter into any land agreements
(lease or purchase) on behalf of Global, and Lodemo shall not have the right to
bind or obligate Global in any such land agreements. Nothing set forth in this
Agreement obligates Global to enter into any land sales or lease Agreement, and
Global shall have the sole right to determine whether to acquire land and the
terms of such acquisition. The land contracts shall be entered into by an
affiliate of Global, organized in Mexico.
 
Page 3 of 20

--------------------------------------------------------------------------------

 
2.1.3 Clearing of Land. Lodemo will prepare all nursery and farming land parcels
as required to allow for efficient planting, irrigation, drainage, and
propagation of Jatropha. Lodemo will clear trees, shrubs, structures, large
rocks, and other foreign objects from the land as required.
2.1.4 Nursery Construction and Operation. Lodemo will set up and construct a
Jatropha plant nursery at a site location approved by Global. The nursery will
be for the staging operations and storage and care of Jatropha seeds, seedlings,
stem cuttings, and other materials and supplies necessary for nursery
operations. Global will be responsible for providing all Jatropha seeds,
seedlings, stem cuttings, and other materials and supplies necessary for nursery
operations. Lodemo will provide staff for ongoing daily operations of the
nursery.
2.1.5 Planting and Cultivation of Jatropha. Lodemo will plant and cultivate
Jatropha on the land owned or leased by Global. Planting will include transfer
of seeds, seedlings, and/or established stem cuttings supplied by and through
the nursery. Lodemo will provide high quality long-term care of the Jatropha to
include irrigation, removal of weeds, and seasonal pruning.
2.1.6 Jatropha Seed Harvesting and Transportation. Upon proper plant maturity,
Lodemo will harvest and clean all mature Jatropha seeds from all of Global's
planted land parcels described above in this Agreement on a periodic basis as
required. All Global Jatropha seeds harvested by Lodemo will be cleaned (removal
of seed casings, stems, and leaves) and transferred by Lodemo to the Oil
Extraction Facility or to another Yucatan oil extraction facility designated by
Global.
2.1.7 Operation of Oil Extraction Facilities. Lodemo will assist Global in
identifying suitable locations for one or more Oil Extraction Facilities. Lodemo
will provide all operations and logistics services for the management and
operations of a Global Oil Extraction Facility. The Oil Extraction Facility will
be designed, constructed, and owned by Global. Lodemo will be responsible for
all operations and site logistics, including transfer and disposal of seed meal
and transfer of seed oil to buyers and local Global biodiesel manufacturing
facilities.
2.2 Other Services
The parties understand that in the process of executing its Services, Global and
Lodemo may from time to time hire or cause to be hired contractors and
subcontractors to complete certain tasks. If during the process of reviewing
contractor and subcontractor proposals, Lodemo determines it can and desires to
provide the same services for an equal or lower price and at an equal or better
quality; Global will provide Lodemo the opportunity to enter into agreement and
perform, said services for its proposed price and under similar terms.
 
Page 4 of 20

--------------------------------------------------------------------------------

 
2.3 Construction of Facilities
2.3.1 Global Responsibilities. Global will fund the Project's costs and the fees
and expenses set forth in this Agreement in the manner as specified in the
Project Operations & Capital Expenditure Budget. Global shall also provide the
necessary technology, including plant and soil science expertise, for the setup
and construction of one or more nurseries and for Farm operations as necessary
for the bulk production of Jatropha seeds. Global will provide all necessary
funds, technology, engineering, procurement, and construction for the Oil
Extraction Facilities.
2.4 Operation of Facilities
2.4.1 Services on Behalf of Global. Subject to (a) Global's right to exercise
managerial control in accordance with default provisions as outlined in this
Agreement, (b) Global's other rights hereunder, and (c) the other provisions of
this Agreement, Lodemo will provide its Services on behalf of and for the
account of Global, will have full authority and responsibility for executing its
Services, and will perform its Services according to expectations and at such
times as directed by Global.
2.5 Service Standards
2.5.1 Standard of Quality. Lodemo shall adhere to commercially reasonable
standards in performing the Services in accordance with Global's direction and
expectations as communicated in writing and through Project meetings with Global
from time to time and shall perform or cause to be performed the Services in all
material respects in accordance with (i) Prudent Operating Practice, (ii)
Lodemo's standard practices for such services consistent with the scope and
quality of similar services provided by Lodemo for itself in its other business
activities, and (iii) all reasonable instructions of Global (collectively, the
"Service Standard").
2.5.2 Compliance/No Violations. Lodemo shall perform its Services in accordance
with applicable laws, rules, regulations, permits and licenses and orders of
governmental authorities as in effect from time to time (collectively referred
to as "Applicable Law"). Lodemo, in rendering its Services, shall have no
obligation to take any action or otherwise to perform to the extent it
reasonably believes such action or performance is or may be in violation of any
Applicable Law or may involve any material risk to the Project, Facilities or
Farm, or any part thereof. or any persons or property.
2.6 Personnel
2.6.1 Formation of Labor Management Company. The parties understand and agree
that Lodemo may create a new Mexican corporation (herein referred to as "NEW
Co.-) to perform the functions of hiring in its name and managing personnel
required for executing its Services under this agreement. In its function, NEW
Co. will be responsible for all labor-related management functions, including
all payroll operations and payment of social security and health and welfare
contribution obligations. Lodemo agrees that, notwithstanding the formation of
New Co, Lodemo will be responsible for the supervising and managing NEW Co. and
that Lodemo shall be responsible to Global under the terms of this Agreement for
the actions or omissions of NEW Co. Even though personnel required for execution
of the Services may be employees of NEW Co., such personnel will remain under
the sole and exclusive supervision and control of Lodemo. All Lodemo and NEW Co.
employees will be properly classified, qualified, trained and supervised by
Lodemo for the execution of the Services.
 
Page 5 of 20

--------------------------------------------------------------------------------

 
2.6.2 Use of Employment Agencies. In order to hire appropriate personnel and
fulfill the staffing obligations under this Agreement, Lodemo is authorized to
hire personnel through an employment agency or labor outsourcing company.
Additional fees required to hire personnel through an employment agency are
considered Allowable Costs under the terms of this Agreement. All employees
acquired through any employment agency will remain under the sole and exclusive
responsibility, supervision, and control of Lodemo.
2.6.3 Right to Remove Personnel. If Global determines in good faith the
continued assignment of any person, subcontractor, or employment agency
performing or providing Services is not in accordance with the requirements and
standards set forth in this Agreement, Global may deliver a notice to Lodemo
stating its complaint and requesting removal and/or replacement of such
person(s), subcontractor, or employment agency. Promptly after its receipt of
such complaint and request by Global, Lodemo will investigate the matters stated
in the complaint and request and discuss its own findings with Global. If Global
still, in good faith, requests removal and/or replacement of such person(s),
subcontractor, or employment agency, Lodemo will promptly remove and/or replace
that person(s), subcontractor, or employment agency with one of suitable ability
and qualifications reasonably acceptable to Global. In such cases, all costs
incurred for the removal and replacement of such person(s), subcontractor, or
employment agency, as well as any damages or repairs caused, will be considered
as Allowable Costs.
2.7 Utilities
Lodemo will arrange for all necessary temporary and permanent Utilities to be
provided to the nursery, any Farm, and any Oil Extraction Facility. In providing
such Utilities, Lodemo will use such Utilities prudently and provide such s as
economically as possible for such operation in connection with the Services.
2.8 Raw Materials, Supplies and Packaging Material.
Lodemo may acquire on behalf of Global all minor raw materials and supplies
reasonably necessary for the Project, including maintenance, repair and
operating supplies, spare parts, packaging materials, and utilities services and
facilities required by Global and for execution of the Services. Such reasonably
necessary minor raw materials and supplies are subject to periodic review by
Global, but shall be considered as Allowable Costs.
 
Page 6 of 20

--------------------------------------------------------------------------------

 
2.9 Maintenance and Repairs
In the course of conducting operations and performing its Services, Lodemo may
provide maintenance and repairs which may or may not involve capital
expenditures, in accordance with Global's quality standards and standard Lodemo
practice. If, in the reasonable opinion of Lodemo, capital expenditures are
required with respect to proper operation and maintenance of the Project, Lodemo
may make such capital expenditures directly and consider them as Allowable Costs
provided that such capital expenditures are planned and included in the Project
Operations & Capital Expenditure Budget. If such capital expenditures are not
planned and included in the Project Operations & Capital Expenditure Budget or
exceed the amounts included in the Project Operations & Capital Expenditure
Budget, Lodemo may make such capital expenditures directly and consider them as
Allowable Costs provided that Lodemo will not proceed without Global's written
consent, which shall not be unreasonably withheld, prior to approving any
capital project in excess of $5,000 for any one expenditure or collectively for
all related expenditures.
2.10 Global's Presence at Site
During all of Lodemo's activities and for the purpose of reviewing Lodemo's
progress and performance, Global will have total unrestricted access to all
Project locations, including the nursery, farms, Oil Extraction Facility, and
any other sites where Global's materials are stored or work under this Agreement
is being conducted.
2.11 Permits and Licenses
Lodemo shall be responsible for obtaining and maintaining in Global's name any
and all permits or licenses required by Applicable Law relating to the
construction, operation, and ownership of the Project, Farm, Facilities or
Logistics (but not relating to employees or other labor hired by Lodemo or New
Co.). In the event that under Applicable Law Lodemo is required to be a party to
such permits or licenses. Lodemo shall hold those permits and licenses on behalf
of Global and for Global's account. Lodemo or New Co. shall obtain and maintain
all permits and licenses required by Applicable Law to hire the employees and
laborers used in the Project, including persons working on the Farms, in the
nursery, and in the Oil Extraction Facility. All direct costs associated with
obtaining and maintaining permits are considered Allowable Costs. Lodemo shall
be responsible for obtaining and maintaining such permits and licenses.
3.0 BUDGETING
3.1 The Budgeting Process
Lodemo shall, for each calendar year, provide Global with Lodemo's proposed
annual (i) Construction & Operating Plan and (ii) Project Operations & Capital
Expenditure Budget (hereinafter the "Budget").
 
Page 7 of 20

--------------------------------------------------------------------------------

 
The draft Construction & Operating Plan and Budget is attached hereto as
Exhibits D and E, which Construction & Operating Plan and Budget will be updated
and submitted for approval by Global; all subsequent annual Construction &
Operating Plans and Budget's will be delivered to Global at least 90 days prior
to the beginning of each subsequent calendar year. Global shall provide prompt
review and comments to Lodemo as soon as reasonably practicable, but no later
than forty five (45) days after receipt of the proposed Construction & Operating
Plan and Budget. Global's comments may include questions, comments, objections
or suggested modifications which Global may have with respect to such proposed
plan and budget, and the parties shall cooperate with each other in developing a
mutually acceptable Construction & Operating Plan and Budget. Global must
approve the Construction & Operating Plan and Budget in writing before they may
be considered valid and before costs associated with the Construction &
Operating Plan and Budget may be considered as Allowable Costs. If Global does
not approve the annual Construction & Operating Plan and Budget by December 15
of the applicable calendar year, Lodemo will continue to perform the Services
and continue operations in accordance with the previous year's Construction &
Operating Plan and Budget, until such time as a new Construction & Operating
Plan and Budget may be established through negotiation or according to dispute
resolution methodology described in Section 15. Lodemo will provide Global with
a monthly reconciliation of actual expenditures compared to the Budget, and
Global and Lodemo will review annual Construction & Operating Plans and Budgets
jointly on a monthly basis. The annual Construction & Operating Plan and Budget
may be revised with the written consent of both parties during monthly reviews
to reflect revisions necessitated by changed circumstances, including changes in
law, scope, emergencies, and force majeure events.
3.2 Budget Detail and Format
Information included in the annual Construction & Operating Plan and Budget, as
well as all supporting data, formulas, calculations, and back-up information
will be available for review at any time by either party and will be shared upon
request by the parties. Annual Construction & Operating Plans and Budgets will
be provided by Lodemo in significant detail consistent with common professional
practice and in a form that Global may request in order for it to adequately
provide review and make prudent business decisions.
4.0 MANAGEMENT AND CONTROL
4.1 Responsibility of Personnel
Except as otherwise provided in this Agreement, Lodemo shall have exclusive
managerial control over and responsibility for its personnel (and any personnel
hired by New Co.), any subcontractors, and suppliers in the execution of its
Services. Such control shall include decision making authority over coordination
and scheduling labor, logistics, and operations; provided, however, that such
control shall be effected in a manner which does not adversely affect the
quality of service, result in delays, or violate or contradict any labor laws,
rules, or moral obligations applicable to employees under the responsibility,
supervision and control of either Lodemo, its subcontractors or suppliers, NEW
Co., or any employ] it agency performing services hereunder, and such employees
shall not be required to report to any person who is not ultimately reporting up
through Lodemo.
 
Page 8 of 20

--------------------------------------------------------------------------------

 
42 Global Right to Review
Global reserves the right to review the management practices of Lodemo, its
subcontractors and suppliers, NEW Co., and any employment agency performing
services hereunder to determine and ensure that the Services are managed using
methods that are not detrimental to safety and health of any employed person, or
are not in violation of applicable standards or laws.
4.3 Global Project Manager
Global shall have the right at any time to appoint a Global representative as
the person responsible for overall strategic planning and management of the
Project and who may be located at any given time at any of the Facilities (the
-Global Project Manager"). The Global Project 1Wrger may also be assisted in his
work by other Global staff The Global Project Manager's function be to provide
overall direction regarding the Project, including (i) the purchasing/leasing
land, (ii) approving changes to the Budget, (iii) establishing overall practices
and procedures for planting and harvesting Jatropha plants and seeds, and (iv)
monitoring Lodemo's progress in carrying out the Construction & Operating Plan.
The Global Project Manager and his staff, if any, will not provide supervision
of Lodemo construction, operations, or logistics personnel and will not
otherwise be responsible for, or involved in, the day-to-day operations of the
Project. Global shall bear all costs and expense associate with its Global
Project Manager and related staff. The Global Project Manager and staff will be
provided access to all Facilities and financial and operating records of the
Project, and at the Global Project Manager's request, will have the right to
participate in Lodemo's planning, scheduling, and budgeting activities and
meetings convened concerning operations or the execution of its Services
("Management Meetings").
4.4 Project Management Meetings
Lodemo will plan and arrange for monthly project management meetings to occur on
or about the 20thday of every calendar month during the term of the Agreement
(Management Meetings"). Through the Management Meetings, the parties shall
perform progress and budget reviews and coordinate any shutdowns, curtailments,
service outages, and changes to operations.
5.0 ENVIRONMENTAL POLICIES
5.1 Environmental Plan
As a part of its Services, Lodemo shall provide Global with a project
environmental plan, which will include a description of its waste collection and
disposal strategy, land clearing and biomass disposal strategy, site drainage
plans, and its plan for providing any other services in accordance with local
and national environmental laws and Global's corporate policies and practices.
 
Page 9 of 20

--------------------------------------------------------------------------------

 
5.2 Environmental Permits
On behalf of Global, Lodemo will apply for and bear responsibility for acquiring
any required environmental permits and/or licenses, and will maintain and
administer said permits and/or licenses for the Project and Facilities.
6.0 COMPENSATION FOR SERVICES
As compensation for Lodemo providing the Services herein, Global shall make
payments to Lodemo as follows:
6.1 Allowable and Non-Allowable Costs
Allowable and Non-Allowable Costs for the Project shall be determined as
follows.
6.1.1 Allowable Costs
"Allowable Costs" shall mean the actual costs described in this Subsection that
are paid or payable by Lodemo and necessarily incurred during performance of the
Services. Allowable Costs are subject to additions or deductions which may be
made in accordance with this Agreement. Allowable Costs shall only include the
following items:
6.1.1.1 Direct costs of salaries and wages actually paid to Lodemo's full-time
employees listed in Exhibit "B". Other personnel who are specifically named in
Exhibit "B" may also be charged to the Project to the extent that use of such
personnel is included in the Budget or otherwise approved by Global. Any changes
to such chargeable personnel during the course of the Project must be approved
in writing by Global.
6.1.1.2 A factor of fifteen percent 15%) (Lodemo's "Labor Burden Rate") of the
actual salaries and wages described in Subsection 6.1.1 above to compensate
Lodemo for the cost of all statutory payroll taxes levied or assessed by any
governmental body during the performance of the Services, including but not
limited to retirement, unemployment taxes and unemployment insurance, and
worker's compensation costs; and for the cost of any and all company paid
employee benefits, including but not limited to holiday pay, vacation pay, sick
leave, retirement plans, group medical and life insurance benefits. The Labor
Burden Rate shall be applied to all hours at the salaries or wages listed in
Exhibit "R-
6.1.1.3 Actual direct cost to Lodemo of non-employee agency personnel in
accordance with the amounts paid pursuant to the applicable agency hire
agreements plus an allowance of five percent (5%) to compensate Lodemo for its
overhead costs pertaining to such personnel.
 
Page 10 of 20

--------------------------------------------------------------------------------

 
6.1.1.4 Actual cost of amounts paid or payable by Lodemo to its subcontractors
and vendors for services performed pursuant to subcontracts and purchase orders
which have reviewed and approved by Global.
6.1.1.5 Actual direct cost to Lodemo of all materials and equipment incorporated
into the Services by Lodemo including the direct costs of transportation thereof
Said costs shall be invoiced at actual trade and quantity discount prices, when
applicable. Any salvage value actually realized by Lodemo at the end of the
Project for any excess items paid for by Global shall be a credit for Global's
account.
6.1.1.6 Actual direct costs to Lodemo of rental charges for all necessary
construction machinery and equipment utilized in the Services, exclusive of
small tools, including the direct costs of installation, dismantling, removal,
maintenance. and grease; insurance; transportation and delivery. Such rental
charges shall not exceed the prevailing rates in the area of the Project.
6.1.1.7 Actual and reasonable travel and subsistence expenses of Lodemo's Site
Personnel listed in Exhibit "B" hereto while traveling in the discharge of
duties in connection with the Services. Lodemo shall use its best efforts to
obtain the lowest cost for such travel and expenses.
6.1.1.8 Actual direct costs of sales and use taxes directly relating to the
Services that are imposed by governmental authorities and paid by Lodemo on
behalf of Global.
6.1.1.9 Costs of clean-up and removal of debris.
6.1.1.10 Costs incurred due to an emergency affecting the safety of persons and
property.
6.1.1.11 Costs of site security services for protection of the Services and
Project unless provided by Global.
6.1.1.12 Project-related license fees required by statute.
6.1.1.13 Construction, building, or environmental permit fees paid by Lodemo
when approved in advance and in writing by Global.
6.1.1.14 Other actual direct costs incurred in the performance of the Services
if and to the extent such costs are incurred in the course of Lodemo's execution
of the Plan and are contemplated in the Budget as approved in accordance with
this Agreement.
6.1.1.15 Costs of claims, remedial actions, tines and damages resulting from
Global's refusal or failure to implement plans and courses of actions specified
in the annual Plan and Budget, including any labor termination and subcontractor
termination cost.
 
Page 11 of 20

--------------------------------------------------------------------------------

 
6.2 Non-Allowable Costs
"Non-Allowable Costs" shall mean the direct and/or indirect costs described in
this Subsection 6.2. All such Non-Allowable Costs are included in Lodemo's
Management Fee set forth in Section 6.4 and/or as provided by mutual written
agreements, including Change Orders, as provided for in this Agreement. Lodemo
shall not be entitled to receive any additional reimbursement for any of the
items described as follows:
6.2.1 All direct and indirect operating. maintenance and overhead costs of any
kind relating to Lodemo's principal and branch offices which is not dedicated to
or reserved for use on the Project, including but not limited to office space,
furniture and equipment; rent; maintenance; local telephone; utilities;
depreciation; security; furniture; office equipment; office supplies; property
taxes; the development of construction manuals, standards or computer programs;
personnel training other than for safety training; and janitorial services. The
parties agree that Global shall only pay or reimburse Lodemo for any expenses
related to its offices that are dedicated to or reserved for the use of the
Project is Global has approved such offices in writing.
6.2.2 Any expenses relating to Lodemo's operating capital, including interest on
Lodemo's capital employed in support of the Services.
6.2.3 All costs arising out of grossly negligent acts or omissions by Lodemo,
any subcontractor, vendor or anyone directly or indirectly employed by any of
them, or for whose acts any of them may be liable, for: (a) all costs including
defense costs, losses and damages arising out of Lodemo's indemnity obligations
to the extent defined in Article 8 hereof; and (b) the cost of all deductibles
and losses not covered by any of the insurance policies required to be provided
pursuant to Article 8 hereof
6.2.4 All costs incurred, at any time during the course of executing the
Services by Lodemo, any subcontractor, vendor or anyone directly or indirectly
employed by any of them, or for whose acts any of them may be liable, for
correction, removal, replacement and disposal of any non-conforming work,
materials or equipment to the extent defined in this Agreement.
6.2.5 All costs incurred by Lodemo for bonuses, stocks options, profits sharing
arrangements and similar incentive programs.
6.3 Reimbursement for Allowable Direct Costs
Lodemo will maintain complete and detailed records of all of its direct and
actual out-of-pocket costs and expenses related to the Project or otherwise
subject to this Agreement. On or about the 20th day of each month during the
term of this Agreement. Lodemo will submit its monthly application for payment
("Monthly Invoice"). Lodemo's Monthly Invoice will include a detail record of
the previous month's direct and actual costs including employee man-hours and
costs, agency personnel man-hours and costs, subcontractor costs, material
costs, and equipment costs. All direct costs must be supported as Allowable
Costs by verifiable documentation including timesheets and receipts.
Undocumented or Non-Allowable Costs will not be reimbursed.
 
Page 12 of 20

--------------------------------------------------------------------------------

 
Operating Account
6.3.1 Establishment of Operating Account
Lodemo and Global shall establish a local depository account at a bank or other
institution approved in writing by Global (the "Operating Account"). If
requested by Global, all funds in the Operating Account shall be invested in a
cash management program approved by Global ("Cash Management Account"). Lodemo
will be authorized to make deposits and withdrawals from the Operating Account
and Cash Management Account in accordance with this Agreement and within the
guidelines of the then current Budget. Project funds shall not be commingled
with Lodemo's other funds and only Project funds shall be deposited in the
Operating Account and in no other account. Lodemo shall pay all of its direct
costs authorized to be paid under this Agreement out of the Operating Account or
Cash Management Account.
6.3.2 Funding of Operating Account
On or before the 1st day of each month, Global agrees to deposit into the
Operating Account or Cash Management Account funds in an amount sufficient to
maintain the Minimum Balance. The term "Minimum Balance" when used herein shall
mean an amount equal to the projected operating and capital expenses of the
Project projected for the following two months, as forecasted in the Budget,
less any existing balances in the Operating Account. If, upon review of Lodemo's
Monthly Invoice it is determined that Lodemo has expended funds from the
Operating Account or Cash Management Account determined by Global to be
Non-Allowable Costs, either Lodemo will replace these funds directly or credit
Global by the same amount in the following month's Monthly Invoice. If the
Non-knowable costs are not replaced or credited, the Minimum Balance will be
reduced by the same amount invoiced as a Non-Allowable Cost.
6.4 Management Fees
6.4.1 Basic Fee
On a monthly basis, Global shall pay to Lodemo for the duration of this
Agreement, a Management Fee equal to the greater of (i) $60 per hectare per year
($5 per hectare per month) for every full hectare planted and under cultivation
in Jatropha, and (ii) the monthly fee shown by schedule in Exhibit A
(hereinafter the -Minimum Fee"). Notwithstanding the foregoing, if at the time
the Management Fee is determined the number of hectares planted and under
cultivation is less than the amount set forth on Exhibit A solely as a result of
Lodemo's failure to comply with its obligations under this Agreement, including
its obligations to provide land aggregation, nursery and planting Services in a
timely manner, the Minimum Fee shall be readjusted to reflect the number of
hectares not planted as a result of Lodemo's failure to comply.
 
Page 13 of 20

--------------------------------------------------------------------------------

 
6.4.2 Performance Payment
Global will pay to Lodemo an incentive to reduce costs of operation of the
Project, Farm and Facilities. Lodemo will be paid 20% of the reduction in actual
direct costs (Allowable Costs) below the approved annual Budget for each year it
reduces said costs. This cost reduction applies to all costs including land
leases and other direct costs. This reduction may not in any way adversely
impact quality of Product, worker treatment, safety or long term viability of
the Farm or Project or violate any law or environmental rule or policy.
6.4.3 Provision for Transfer of Oil to Mexico Joint Venture
As additional compensation for Lodemo's Services under this Agreement and its
agreement to enter into the Joint Venture, Global agrees to sell 10% of the net
Jatropha seed oil produced by the Project to the Joint Venture for exclusive use
as feedstock for the Biodiesel Refinery. The price at which such Jatropha seed
oil will be sold to the Joint Venture shall equal Global's actual cost of
production, including the allocated portion of the payments mar' by Global to
Lodemo under this Agreement (excluding this Subsection 6.4.3).
6.4.4 Improved Production Bonus
Global will provide to Lodemo an incentive for increased oil production from the
Project. Twenty percent (20%) of all oil produced by Global as part of the
Project in excess of the projected baseline production shown in Exhibit C (as
amended with the mutual written consent of the parties from time to time) will
be sold to the Joint Venture at the same average cost as other oil sold by
Global during any given month for exclusive use as feedstock to the Joint
Venture.
6.4.5 Biomass Sales Incentive
Global will pay to Lodemo an incentive for all sales of the biomass byproduct
produced from the seed oil extracted at the Oil Extraction Facility (hereinafter
the "Biomass Incentive"). The Biomass Incentive will be 50% of the net price of
the sale, which will be calculated by subtracting from the actual price received
the amount of the actual handling costs of the biomass, including shipping, from
the gross sales price. The Biomass Incentive will be paid 30 days of it by
Global of funds from the buyer.
All potential sales of biomass are subject to review by Global, and Global
reserves the right to either accept or reject any potential sale. However, if
Global chooses to sell the biomass to a buyer for a lower price than an
alternate buyer, Global will pay to Lodemo its Biomass Incentive based on the
documented price of the alternate buyer.
 
Page 14 of 20

--------------------------------------------------------------------------------

 
6.4.6 Payment of Redundancy Costs in the Event of Suspension or Termination
At any time during the term of this Agreement, upon suspension or termination of
this Agreement or the supply or performance of Services hereunder, in whole or
in part, or upon cessation of production at the Project, or upon any major
reduction by Global in the quantity of Products to be produced at the Project
hereunder, in each case for any reason other than a breach by Lodemo of this
Agreement, Global shall reimburse Lodemo for all direct costs incurred in
separation and outplacement associated with any of Lodemo's or it's
subcontractor's personnel or employees to the extent made redundant as a result
of any such suspension, termination, cessation, or permanent reduction or
shutdown, or major reduction. Any direct costs incurred and approved according
to terms described in this Section will be debited from any remaining balance of
funds previously advanced by Global to Lodemo through the Operating Account or
Cash Management Account.
7.0 INSURANCE
Each party shall purchase and maintain its own insurance in such amounts and
covering such risks as are usually carried by companies engaged in the same or
similar business and similarly situated, including insurance against public
liability and property damage. Both parties will work together to minimize the
existence of non-required or redundant insurance coverages. Notwithstanding, the
parties agree to purchase appropriate insurance coverage for the risks related
to this Project. These risks and insurance coverage may include heavy rainfall,
hurricanes, floods, fire and explosion damage. Cost of insurance is generally an
Allowable Cost, but must be approved in advance in writing by Global.
8.0 THIRD PARTY INDEMNIFICATION
To the extent not covered by insurance, Lodemo agrees, to the fullest extent
permitted by' law, to indemnify, defend, and hold Global and its officers,
agents. and employees of Global harmless from and against any and all third
party claims, demands, causes of action, damages, losses, and expenses of
whatsoever nature, character, or description, regardless of merit thereof, which
are or may be asserted against Global by any person or entity, and which arise
out of or result from, in whole or in part, (i) the negligent acts or omissions
of Lodemo in the performance of the Services under this Agreement, or (ii) the
breach by Lodemo of any terms of this Agreement. The acceptance of the Services
Global shall not operate as a waiver of such right of indemnification.
To the extent not covered by insurance, Global agrees, to the fullest extent
permitted by law, to indemnify, defend, and hold Lodemo, its officers,
directors, employees, and subcontractors harmless from and against all third
party claims, demands, causes of action, damages, losses, and expenses of
whatsoever nature, character, or description, regardless of the merit thereof,
which are or may be asserted against Lodemo by any person or entity, and which
arise out of or result from, in whole or in part, (i) the negligent acts or
omissions of Global in the performance of Lodemo's obligations under this
Agreement, or (ii) the breach by Global of any terms of this Agreement.
 
Page 15 of 20

--------------------------------------------------------------------------------

 
9.0 LIMITATION OF LIA ATV I L) DISCLAIM
Each party to this Agreement shall only be liable to the other party and its
agents and employees for losses sustained by the other party and its agents and
employees directly as a result of the first party's lack of performance under
this Agreement and losses resulting from intentional misconduct or gross
negligence by the first party, its employees, it's subcontractors (including the
employees of NEW Co.). Neither party shall be liable for special, incidental,
indirect, punitive or consequential damages under this Agreement; provided that
this limitation shall not apply in the case of a party's willful acts. Anything
contained herein to the contrary notwithstanding, Global acknowledges that
Lodemo makes no representation or warranty of any kind with respect to having
past experience in the provision of the Services, the financial viability of the
Project, or the fitness of Jatropha oil for its intended use as a feedstock.
10.0 TAXES
Global shall reimburse Lodemo on a current basis for all taxes, excises or other
charges which Lodemo may be required to pay to any government (federal, state,
or local) relating to the Project, whether current in nature or as the result of
any tax audit, by reason of any of its activities hereunder and not otherwise
provided for herein. Notwithstanding the foregoing, Global shall not be required
to reimburse Lodemo for taxes on or measured by Lodemo's fees, net income or
profit.
11.0 OWNERSHIP
Under the terms of this Agreement, Lodemo shall not receive or acquire legal or
equitable ownership or possession rights in any part of the Project or to any of
Global's assets. Any ownership or equity interest Lodemo may ultimately receive
will be covered under a separate agreement.
Except for the rights of access and operation granted in this Agreement, Lodemo
shall not receive or acquire any legal or equitable ownership or possession
rights to any part of the Project or any of Global's personal or real property
contained or stored at the Project or the Facility. This exclusion to access and
ownership includes seed oils and/or chemicals stored in tanks, trucks, railcars,
tanks or barges.
 
Page 16 of 20

--------------------------------------------------------------------------------

 
The following documents shall be collectively referred to in this Agreement as
the "Project Documents": all information, intellectual property, work product,
and all documents (each in whatever medium or format, including computerized
reports and information on disk) related to arising out of the Project, and the
performance of the Services, including, without limitation, all land plans,
maps, engineering studies, soil studies, geological studies, and other
engineering information, all documentation prepared or obtained by Lodemo or
Global in preparation for fi ;s with or filed with a governmental or
quasi-governmental agency plans and specifications and environmental reports,
and all other studies, tests, work product, analyses, development plans,
studies, drawings, designs, and sketches, memoranda, construe., ,1 documents,
marketing plans, financial analyses, books, records, data, and reports prepared
or obtained by Lodemo or Global, their its employees, agents, consultants or
subcontractors relating in any manner to the Project. The Project Documents
shall be and remain the sole and exclusive property of Global and Global shall
have the right to use such for any purpose without any additional compensation
to Lodemo. Lodemo shall acquire no ownership rights in the Project Documents,
but shall have the right to use such Project Documents in performance of the
Services hereunder. Lodemo acknowledges that it is acting as an agent of Global,
and all of the work product and Project Documents, and other intellectual
property created, produced, or procured by Lodemo or any consultant or
subcontractor, regardless of form of medium, are the sole property of Global,
and constitute a -Work Made for Hire". If any services or processes or products
are patentable, Global may, at its option, apply for a patent and the patent, if
issued, shall be in Globes name and be the sole property of Global. All
trademarks, trade names, logos, and other copyrightable materials shall be owned
by Globable and may be registered by Global.
12.0 CONFIDENTIALITY
Neither party shall, directly or indirectly, disclose, communicate, divulge,
furnish or make accessible or available, in whole or in part, to any person,
firm, company, corporation or other entity, other than to its employees and
other representatives to the extent necessary to discharge and perform its
obligations under this Agreement or as required by any law or regulation, any
data, know-how, drawings, plans, written instructions, or other writings,
processes, techniques, methods, designs, inventions, materials, formula,
equipment, machinery, de.4ces and the like (whether or not patentable) of a
secret and confidential nature, and any other confidential information, material
or matter, or trade secrets, relating to pertaining to the business of the other
party that it learns of pursuant to this Agreement including, any such
information relating to the processes and equipment for the production of the
process used in the Project or by a similar process.
13.0 TERM
Unless terminated pursuant to Section 14, the term of this Agreement shall
commence on the date hereof and continue for 20 years from the date hereof. At
the expiration of the term, or upon termination pursuant to Section 14, Global
shall continue to own all rights to the contracts, land, agricultural output,
Facilities, Products, intellectual rights, and all other Project assets.
Sections 8, 9, 11 and 12 shall survive the termination of this Agreement.
 
Page 17 of 20

--------------------------------------------------------------------------------

 
14.0 TERMINATION FOR DEFAULT; FORCE MAJEURE
14.1 In the event Lodemo is in default in the performance of any obligation
under this Agreement and shall fail to diligently proceed to correct such
default within thirty (30) calendar days following written notice from Global
(or such longer time period to the extent the cure of the default is of a nature
so as to require more time, provided that Lodemo commences the cure and
continues the prosecution of the cure until completed) , or if Lodemo dissolves,
tiles a petition in bankruptcy, or makes a general assignment for the benefit of
its creditors, or if a petition in bankruptcy is filed against Lodemo or a
receiver is appointed for reasons of insolvency; Global may, without prejudice
to any other rights or remedies Global may have, terminate this Agreement by
written notice. In the event of termination for default, Global may take
possession of and finish the Services by whatever method Global deems expedient.
In such event, Lodemo shall be liable for all damages sustained by Global by
reason of such termination, whether at law or in equity. Global's right to
require strict performance of any and all obligations in this Agreement shall
not be affected by any previous waiver, forbearance or course of dealing prior
to such termination. Global shall be entitled to recover its reasonable
attorneys' fees, costs and disbursements in any action successfully brought to
enforce its rights under this Agreement.
14.2 Global shall have the option, exercisable in good faith at its reasonable
judgment, to terminate this Agreement, upon 90 days' prior written notice to
Lodemo, if both (i) an event of Infeasibility has occurred, and (ii) Global
thereafter ceases to pursue the Project. For purposes of this Agreement,
"Infeasibility" shall mean the inability of the parties to proceed with the
Project or impracticality of the Project for reasons beyond their reasonable
control, including without limitation:
1. Political actions of a governmental agency that makes the Project more costly
or time consuming or financially burdensome to undertake, including, without
limitation, restrictions on land ownership or use, restrictions on the processes
involved in the Project, nationalization of the Project, or enactment of laws
that significantly and adversely affect the Project.
2. Determination that the oil extraction process does not result in commercially
significant quantities of usable oil, or that the price for such oil makes the
Project commercially unsustainable.
3. Natural disaster that affects a material portion of the Project (including
the Jatropha plants, the distribution system, or the Oil Extraction Facility),
and is not able to be corrected within twelve months.
4. Unexpectedly high costs of operations, provided that high costs shall grounds
for claiming
Infeasibility unless the overall operating, costs exceed 200% of the Budget.
15.0 CLAIMS AND DISPUTE RESOLUTION
All claims and disputes and other mattersin question arising out of or relating
to this Agreement or the breach thereof, shall be submitted first to voluntary
Mediation, and if Mediation is not successful, then to binding Arbitration, in
accordance with the then-current Model Procedure for Mediation of Business
Disputes of the Center for Public Resources. Arbitrators and Mediators shall be
jointly selected by the parties, and have experience in international dispute
resolution involving business between Mexico and the United States. Judgment on
any arbitration award may be entered in a court of any competent jurisdiction.
 
Page 18 of 20

--------------------------------------------------------------------------------

 
The prevailing party shall be entitled to recover its reasonable attorneys'
fees, costs and disbursements in any action brought to enforce or its rights
under this Agreement or to interpret the provisions of this Agreement. The
existence of any claim, dispute or legal proceeding shall not relieve Lodemo
from its obligation to properly perform its Services during such Mediation or
Arbitration proceedings as set forth herein.
Notwithstanding the above, before either party pursues Mediation or Arbitration,
the parties agree to attempt to resolve any dispute amicably at a meeting to be
attended by persons with decision-making authority. If, within thirty (30)
calendar days after such meeting, the parties have not succeeded in negotiating
a resolution of the dispute, they agree to resolve the dispute according to the
Mediation and Arbitration dispute resolution process described in this Section.
MISCELLANEOUS
Successors and Assigns
Except as expressly provided below, neither this Agreement nor any it, interest
or obligation hereunder may be assigned by either party without the prior
written consent of the other, except that (i) either party may assign this
Agreement to an Affiliate of such party: provided that the party assigning this
Agreement shall remain liable notwithstanding such assignment, (ii) Lodemo may
assign this Agreement in whole to any purchaser of its business and assets, but
as a condition of any such assignment, shall procure the written assumption of
this Agreement, and (iii) Global may assign this Agreement to any purchaser of
all or substantially all of the assets of the Project, provided that Global
shall, as a condition of any such assignment, procure the written assumption of
this Agreement by such assignee. The terms, covenants and conditions contained
in this Agreement, including the obligations of indemnity contained herein, are
binding upon and inure to the benefit of Lodemo and Global and their respective
successors and permitted assigns and shall survive any transfer of the ownership
or control of Lodemo or Global.
(The remainder of his page is intentionally left blank)
 
Page 19 of 20

--------------------------------------------------------------------------------

 
16.0 ENTIRETY OF AGREEMENT
This Agreement contains the full and complete understanding of the parties
pertaining to the Project and the Services and supersedes any and all prior
representations, negotiations, agreements or understandings between the parties,
whether written or oral. This Agreement may not be modified except by a
subsequent writing executed by both parties.
The parties hereby execute this Agreement by their respective duly authorized
representatives as of the Effective Date stated in the preamble of this
Agreement.
 
 
 
Medical Di, veries, Inc.,
 
Corporativo LODEMO S.A DE CV.
dba can Energy Holdings
 
 
[img001.jpg]
 
 
 
 
NAME
 
President & Chief Oneratine Officer
 
 
ITLE
 
TITLE
 
 
 
 
ATI
 
 
DATE
 
         

[img002.jpg]
 
Page 20 of 20

--------------------------------------------------------------------------------

 
Exhibit A
Minimum Fee Schedule
Payment Schedule
 
 
 
 
 
 
 
 
 
 
Month
 
Expected Fee
 
Minimum
 
Est. Allowabl
 
Minimum
 
-3
 
 
-
 
 
-
 
 
5,000
 
 
5,000
 
-2
 
 
-
 
 
-
 
 
5,000
 
 
5,000
 
-1
 
 
-
 
 
-
 
 
5,000
 
 
5,000
 
1
 
 
1,665
 
 
1,665
 
 
5,000
 
 
6,665
 
2
 
 
3,330
 
 
3,330
 
 
5,000
 
 
8,330
 
3
 
 
4,995
 
 
4,995
 
 
5,000
 
 
9,995
 
4
 
 
6,660
 
 
6,660
 
 
5,000
 
 
11,660
 
5
 
 
8,325
 
 
8,325
 
 
5,000
 
 
13,325
 
6
 
 
9,990
 
 
9,990
 
 
5,000
 
 
14,990
 
7
 
 
13,320
 
 
13,320
 
 
5,000
 
 
18,320
 
8
 
 
16,650
 
 
16,650
 
 
5,000
 
 
21,650
 
9
 
 
19,980
 
 
19,980
 
 
5,000
 
 
24,980
 
10
 
 
23,310
 
 
23,310
 
 
5,000
 
 
28,310
 
11
 
 
26,640
 
 
26,640
 
 
5,000
 
 
31,640
 
12
 
 
29,970
 
 
29,970
 
 
5,000
 
 
34,970
 
13
 
 
33,300
 
 
33,300
 
 
5,000
 
 
38,300
 
14
 
 
36,630
 
 
36,630
 
 
5,000
 
 
41,630
 
15
 
 
39,960
 
 
39,960
 
 
5,000
 
 
44,960
 
16
 
 
43,290
 
 
43,290
 
 
5,000
 
 
48,290
 
17
 
 
46,620
 
 
46,620
 
 
5,000
 
 
51,620
 
18
 
 
49,950
 
 
49,950
 
 
5,000
 
 
54,950
 
19
 
 
53,280
 
 
50,000
 
 
5,000
 
 
50,000
 
20
 
 
56,610
 
 
50,000
 
 
 
 
 
50,000
 
21
 
 
59,940
 
 
50,000
 
 
 
 
 
50,000
 
22
 
 
63,270
 
 
50,000
 
 
 
 
 
50,000
 
23
 
 
66,600
 
 
50,000
 
 
 
 
 
50,000
 
24
 
 
69,930
 
 
50,000
 
 
 
 
 
50,000
 
25
 
 
73,260
 
 
50,000
 
 
 
 
 
50,000
 
26
 
 
76,590
 
 
50,000
 
 
 
 
 
50,000
 
27
 
 
79,920
 
 
50,000
 
 
 
 
 
50,000
 
28
 
 
83,250
 
 
50,000
 
 
 
 
 
50,000
 
29
 
 
86,580
 
 
50,000
 
 
 
 
 
50,000
 
30
 
 
89,910
 
 
50,000
 
 
 
 
 
50,000
 
31
 
 
91,575
 
 
50,000
 
 
 
 
 
50,000
 
32
 
 
93,240
 
 
50,000
 
 
 
 
 
50,000
 
33
 
 
94,905
 
 
50,000
 
 
 
 
 
50,000
 
34
 
 
96,570
 
 
50,000
 
 
 
 
 
50,000
 
35
 
 
98,235
 
 
50,000
 
 
 
 
 
50,000
 
36
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
37
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
38
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
39
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
40
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
41
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
42
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
43
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
44
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
45
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
46
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
47
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
48
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
49
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
50
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
51
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
52
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
53
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
54
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
55
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
56
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
57
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
58
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
59
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
60
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
61
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
62
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
63
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
64
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
65
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
66
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
67
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
68
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
69
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
70
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
71
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
72
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
73
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
74
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
75
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
76
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
77
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
78
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
79
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
80
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
81
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
82
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
83
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
84
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
85
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
86
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
87
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
88
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
89
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
90
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
91
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
92
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
93
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
94
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
95
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
96
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
97
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
98
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
99
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
100
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
101
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
102
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
103
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
104
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
105
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
106
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
107
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
108
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
109
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
110
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
111
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
112
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
113
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
114
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
115
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
116
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
 
117
 
 
99,900
 
 
50,000
 
 
 
 
 
50,000
]

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
LODEMO PERSONNEL
CONTRACTED PERSONELL
Contracted personal will be the key to make this plantation work and are
required to accomplish most of the laborious efforts for this project. It is,
therefore, important to be able to find and hire dependable and hard working
individuals that will be able to perform the specific duties they will be
assigned to do.
One of the first people needed, as we take over the ranch, is the Ranch Foreman.
The Ranch Foreman will be responsible for the ranch when GCE or Grupo Lodemo's
personal is not on site. He will coordinate with his subordinates to carry out
any duties that are assigned to them and most importantly be responsible for the
well being of the ranch and plantation efforts.
The second person to be hired will be the "Regador", the waterer, irrigator, the
one responsible for irrigating and keeping the pivot systems operating and in
good working order. He will have to keep good records of the irrigation systems
plus records of the irrigation schedules as well. He will have to work closely
with the ranch foreman and the agronomist to determine the fertilization rate
that will have to be applied to the plants as assigned by the agronomist. El
Regador will have his family living on the ranch with him and he will be
assigned a home, on the ranch, so he can be close to the irrigation systems if
anything fails during the irrigation cycles. His wife will provide meals to GCE
and Grupo Lodemo personal, when on site, since it is not convenient to be going
into Tizimin for meals. All necessary groceries and items will be provided for
her to accomplish this task. This will cut down on expenses for those of us that
are traveling and to the over all project budget. An allowance or salary will
also be provided to her for her efforts.
It will be necessary to hire a night watchman, "Velador", or security guard to
watch over the ranch at night, when everybody else is off and resting. Given the
size of the ranch, it may take up to two or three people to take watch over such
a large area.
Laborers will need to be contracted/hired as well as full time staff to take
care of the daily routines of the ranch and other necessary duties required.
These duties would include taking down fences, installing new ones, repairing
them, repairing structures or buildings, repairing equipment and/or other duties
as assigned. This personal would be the "ranch hands" and would not be part of
the labor group that would take care of planting and growing the Jatropha. These
people would work directly to operate and maintain the ranch and ensure that
everything is in good working order. The number of laborers needed is still not
defined but we can assume that, based on the size of ranch and the needed
repairs to begin as we take over the ranch will be ten (10). These men will need
to be semi-skilled and able to operate hand tools and have the basic knowledge
of repairing structures or equipment. Two or three trucks will need to be
assigned to this team especially as they are assigned different tasks.
A mechanic will also need to be hired to keep all equipment in good working
condition. This individual must have experience with farm equipment as well as
your typical vehicles to include all ranch hand and farm pick up trucks and
cars.
 
 

--------------------------------------------------------------------------------

 
Exhibit C
Baseline Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
20k Oil Production Schedule
 
 
 
 
 
Month
 
1st Planting
 
2nd Planting
 
3rd Planting
 
4th Planting
 
5th Planting
 
Monthly US Gals
 
Cumulative US Gallons
 
-3
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
-2
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
-1
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
1
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
2
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
3
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
4
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
5
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
6
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
7
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
8
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
9
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
10
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
11
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
12
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
13
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
14
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
 
-
 
15
 
 
1,332
 
 
-
 
 
-
 
 
-
 
 
-
 
 
1,332
 
 
1,332
 
16
 
 
1,332
 
 
-
 
 
-
 
 
-
 
 
-
 
 
1,332
 
 
2,664
 
17
 
 
1,332
 
 
-
 
 
-
 
 
-
 
 
-
 
 
1,332
 
 
3,996
 
18
 
 
1,332
 
 
-
 
 
-
 
 
-
 
 
-
 
 
1,332
 
 
5,328
 
19
 
 
1,332
 
 
-
 
 
-
 
 
-
 
 
-
 
 
1,332
 
 
6,660
 
20
 
 
1,332
 
 
1,332
 
 
-
 
 
-
 
 
-
 
 
2,665
 
 
9,325
 
21
 
 
1,332
 
 
1,332
 
 
-
 
 
-
 
 
-
 
 
2,665
 
 
11,990
 
22
 
 
1,332
 
 
1,332
 
 
-
 
 
-
 
 
-
 
 
2,665
 
 
14,655
 
23
 
 
1,332
 
 
1,332
 
 
-
 
 
-
 
 
-
 
 
2,665
 
 
17,320
 
24
 
 
1,332
 
 
1,332
 
 
-
 
 
-
 
 
-
 
 
2,665
 
 
19,985
 
25
 
 
1,332
 
 
1,332
 
 
1,332
 
 
-
 
 
-
 
 
3,997
 
 
23,982
 
26
 
 
1,332
 
 
1,332
 
 
1,332
 
 
-
 
 
-
 
 
3,997
 
 
27,979
 
27
 
 
2,665
 
 
1,332
 
 
1,332
 
 
-
 
 
-
 
 
5,329
 
 
33,308
 
28
 
 
2,665
 
 
1,332
 
 
1,332
 
 
-
 
 
-
 
 
5,329
 
 
38,637
 
29
 
 
2,665
 
 
1,332
 
 
1,332
 
 
-
 
 
-
 
 
5,329
 
 
43,966
 
30
 
 
2,665
 
 
1,332
 
 
1,332
 
 
1,332
 
 
-
 
 
6,661
 
 
50,627
 
31
 
 
2,665
 
 
1,332
 
 
1,332
 
 
1,332
 
 
-
 
 
6,661
 
 
57,288
 
32
 
 
2,665
 
 
2,665
 
 
1,332
 
 
1,332
 
 
-
 
 
7,994
 
 
65,282
 
33
 
 
2,665
 
 
2,665
 
 
1,332
 
 
1,332
 
 
-
 
 
7,994
 
 
73,276
 
34
 
 
2,665
 
 
2,665
 
 
1,332
 
 
1,332
 
 
-
 
 
7,994
 
 
81,270
 
35
 
 
2,665
 
 
2,665
 
 
1,332
 
 
1,332
 
 
1,332
 
 
9,326
 
 
90,596
 
36
 
 
2,665
 
 
2,665
 
 
1,332
 
 
1,332
 
 
1,332
 
 
9,326
 
 
99,922
 
37
 
 
2,665
 
 
2,665
 
 
2,665
 
 
1,332
 
 
1,332
 
 
10,658
 
 
110,580
 
38
 
 
2,665
 
 
2,665
 
 
2,665
 
 
1,332
 
 
1,332
 
 
10,658
 
 
121,238
 
39
 
 
3,997
 
 
2,665
 
 
2,665
 
 
1,332
 
 
1,332
 
 
11,990
 
 
133,228
 
40
 
 
3,997
 
 
2,665
 
 
2,665
 
 
1,332
 
 
1,332
 
 
11,990
 
 
145,218
 
41
 
 
3,997
 
 
2,665
 
 
2,665
 
 
1,332
 
 
1,332
 
 
11,990
 
 
157,208
 
42
 
 
3,997
 
 
2,665
 
 
2,665
 
 
2,665
 
 
1,332
 
 
13,323
 
 
170,531
 
43
 
 
3,997
 
 
2,665
 
 
2,665
 
 
2,665
 
 
1,332
 
 
13,323
 
 
183,854
 
44
 
 
3,997
 
 
3,997
 
 
2,665
 
 
2,665
 
 
1,332
 
 
14,655
 
 
198,509
 
45
 
 
3,997
 
 
3,997
 
 
2,665
 
 
2,665
 
 
1,332
 
 
14,655
 
 
213,164
 
46
 
 
3,997
 
 
3,997
 
 
2,665
 
 
2,665
 
 
1,332
 
 
14,655
 
 
227,819
 
47
 
 
3,997
 
 
3,997
 
 
2,665
 
 
2,665
 
 
2,665
 
 
15,987
 
 
243,806
 
48
 
 
3,997
 
 
3,997
 
 
2,665
 
 
2,665
 
 
2,665
 
 
15,987
 
 
259,793
 
49
 
 
3,997
 
 
3,997
 
 
3,997
 
 
2,665
 
 
2,665
 
 
17,319
 
 
277,112
 
50
 
 
3,997
 
 
3,997
 
 
3,997
 
 
2,665
 
 
2,665
 
 
17,319
 
 
294,431
 
51
 
 
3,997
 
 
3,997
 
 
3,997
 
 
2,665
 
 
2,665
 
 
17,319
 
 
311,750
 
52
 
 
3,997
 
 
3,997
 
 
3,997
 
 
2,665
 
 
2,665
 
 
17,319
 
 
329,069
 
53
 
 
3,997
 
 
3,997
 
 
3,997
 
 
2,665
 
 
2,665
 
 
17,319
 
 
346,388
 
54
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
2,665
 
 
18,652
 
 
365,040
 
55
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
2,665
 
 
18,652
 
 
383,692
 
56
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
2,665
 
 
18,652
 
 
402,344
 
57
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
2,665
 
 
18,652
 
 
420,996
 
58
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
2,665
 
 
18,652
 
 
439,648
 
59
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
459,632
 
60
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
479,616
 
61
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
499,600
 
62
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
519,584
 
63
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
539,568
 
64
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
559,552
 
65
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
579,536
 
66
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
599,520
 
67
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
619,504
 
68
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
639,488
 
69
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
659,472
 
70
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
679,456
 
71
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
699,440
 
72
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
719,424
 
73
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
739,408
 
74
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
759,392
 
75
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
779,376
 
76
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
799,360
 
77
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
819,344
 
78
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
839,328
 
79
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
859,312
 
80
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
879,296
 
81
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
899,280
 
82
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
919,264
 
83
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
939,248
 
84
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
959,232
 
85
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
979,216
 
86
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
999,200
 
87
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,019,184
 
88
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,039,168
 
89
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,059,152
 
90
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,079,136
 
91
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,099,120
 
92
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,119,104
 
93
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,139,088
 
94
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,159,072
 
95
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,179,056
 
96
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,199,040
 
97
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,219,024
 
98
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,239,008
 
99
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,258,992
 
100
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,278,976
 
101
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,298,960
 
102
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,318,944
 
103
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,338,928
 
104
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,358,912
 
105
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,378,896
 
106
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,398,880
 
107
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,418,864
 
108
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,438,848
 
109
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,458,832
 
110
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,478,816
 
111
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,498,800
 
112
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,518,784
 
113
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,538,768
 
114
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,558,752
 
115
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,578,736
 
116
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,598,720
 
117
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
3,997
 
 
19,984
 
 
1,618,704
 

 
 

--------------------------------------------------------------------------------

 
Exhibit D
The draft Construction & Operating Plan
 
Detailed Development Plan
Prepared for:

tizimin ranch,
yucatan mexico
Tizimin Ranch - 2,000 Hectares
Property Background:
The property is currently owned by Consortium Cattle Raiser Preisser, INC. of
C.V., a companywhich raises cattle throughout Mexico. The land was purchased by
them between 1994-5 and clear title was recorded in their name at that time.
Since then they have had a mortgage secured on the property and have since paid
it off and recorded the payoff.
The original land owner had been raising cattle on this property since 1995 and
had a plan to clear more of the land a develop it as commercial grazing land for
his cattle and to "rent" it to other cattle owners for grazing. They began
clearing land, drilling wells, installing pumping stations, electricity and
center pivot irrigation systems. In preparation for irrigating the entire
property they installed approximately 14 wells and extended electricity to those
locations. The improvements were estimated to have cost more then US $1.0
million.
They began by installing the first irrigation system for 135 Hectares on the
most naturally clear land and then began clearing land to the west and east of
that location. They installed two more systems, also for 135 Hectares each and
then stopped work... we are not sure the exact reason, but we were told it was
based on their internal company business direction in other areas of Mexico and
had nothing to do with this particular property. We understand that they
continue to raise cattle in other areas and have shipped all of the cattle to
those areas.
The land was being maintained by a curator who lived off of the proceeds and
products of the 120 head of cattle and various other farm animals that were on
the property. There are many structures throughout the property including farm
houses, small barns and various fenced corals. It appears that most of the
property has a perimeter fence, mostly barbed wire, some of which is
electrified.
The land was purchased with all of the improvements, but the livestock and farm
equipment was shipped to the original owners' other properties.
Property Description:
The property is a consolidation of 7 separate properties under four currently
recorded titles.
The land is located approximately 12 miles northeast of Tizimin, Yucatan, Mexico
and is approximately 110 miles from Merida and the port of Progresso and 75
miles from Cancun.
 
 

--------------------------------------------------------------------------------

 
The Latitude/Longitude for points on the property are as follows:
 
 
 
Road Access to land
N 21 12 968
W 87 56 132
Eastern Entrance to property
N 21 12 936
W 87 56 517
Farm House Location
N 21 13 459
W 87 58 939
Center Point of Eastern Irrigation System
N 21 13 158
W 87 58 547
Center Point of middle Irrigation System
N 21 13 210
W 87 59 360
Center Point of Western Most
N 21 13 451
W 87 59 732

Property Attributes:
 
 
 
 
�
Relatively clear flat land, ready for minor clearing and planting
 
 
 
 
�
(3) 135 ha irrigation systems installed (2 - 100% operational, 1- 90% complete)
 
 
 
 
�
14+ Wells already developed
 
 
 
 
�
Existing Water Concession (permit)
 
 
 
 
�
Good main and side road access to land for logistics
 
 
 
 
�
Adjacent to other potential land for expansion
 
 
 
 
�
Close proximity to multiple ports and coast access for logistics

The following are satellite maps of the land location and a CAD drawing of the
property from information obtained by the owner.
1. Plant & Soil Science Support Plan
Genetic and Trait Selection - With the support of scientists from the University
of Texas Pan America (UTPA) and additional Plant and Soil Scientists from
Industry, we will continue to develop with the methodology for the genetic
selection of the varieties of Jatropha curcas that show the best adaptability to
our environment. We will utilize, as the base of the project, seeds of at least
twelve different origins to be planted in the Tebec Plant Breeding & Propagation
Site. The data and parameters will be obtained for the selection of the seeds
which will propagate in the first productive units, implementing in parallel the
continuous research program to reach the best productivity.
Genetic and Trait Selection Program
 
 
 
 
�
UTPA is generally responsible for this program and will be monitored by GCE to
track improvements/setbacks of such program.
 
 
 
 
�
GCE Agronomist will work closely with UTPA for daily plant improvements.
 
 
 
 
�
Lodemo to provide staffing requirements for upkeep.

 
 

--------------------------------------------------------------------------------

 
Germ Plasm & Selection
Nursery Facilities and Operations
Management & Operations
A team of professional scientists that the will be employed by GCE and Grupo
Lodemo will oversee and management and operations of these facilities. This team
includes an Agronomist and the UTPA. The agronomist will oversee the
fertilization and irrigation program of this area along with direct input and
consultation with the team. UTPA will also aid in this process plus offer
solutions and oversight and management of these facilities. More specifically,
UTPA may start developing the genetic and trait selection from these facilities.
This trait selection will be huge in size but this may serve as a beginning to
the entire process. Grupo Lodemo would be responsible for providing the
personnel needed to facilitate this process, maintain and operate these
facilities. They would provide oversight of this personnel to include
supervision, direction and compensation.
Shade Houses
The shade houses may play an important part in providing plantings to the
Tizimin ranch. Grupo Lodemo is currently conducting an experiment to determine a
higher rate of germination. This experiment includes two groups, one with trays
inside the shade house and another outside, exposed to the sun continuously.
This experiment may determine whether or not we will be requiring shade houses
to germinate and provide plants for the ranch.
The shade house at Tebec is a structure that occupies an area of 9.5m x 21.5m
(approximately 200 m2) and will provide approximately 42,500 plantings using the
BBC tray system. The plantings required for the first quarter section of Pivot
#1 is approximately 88,000 trees. Therefore, if we build shade houses the same
size as the one in Tebec, we would need two to provide the required planting for
this first quarter section.
Assuming that we have a 100% germination rate for the planting in the shade
houses, we would need only two shade houses to provide for the first section.
Knowing, though, that this is not the case, we will need to germinate an
additional 20 to 30%, either on the side of the shade houses or build an
additional shade house for this reason. This, however, depends on the efficiency
of our germination system.
If we consider planting out by quarter sections of each pivot system at the
ranch as described above, then all we would need is two or three shade houses.
On the other hand, if we consider planting other parts of the ranch utilizing
seasonal rains as the main irrigation system, as Alfonso Peon from Grupo Lodemo
has been proposing, then we will need to build additional shade houses for this
effort. The number of additional shade houses would depend on the size of area
and number of plantings required for this area.
Irrigation
Germination of the seeds requires water, therefore, an irrigation system will
need to be installed at each shade house and/or the area designated for
germination. This irrigation system can be very simple and cost effective if
designed to be watered by hand.
The shade houses would be located near the main ranch house where both water and
close vigilance would be provided. Locating the shade houses near to the
existing ranch house would benefit from the close proximity of the existing well
at the ranch and no additional drilling of wells would be required for this
effort.
Perhaps an expansion tank would need to be part of this system to provide a
constant rate of 30 gpm to the shade houses. Once inside each shade house, quick
disconnects would be provided along the center, and above, so that the person
watering the plants does not have to drag a fifty foot long hose around in the
shade house. This would prevent people from tripping and falling plus not
knocking things over with the hose. From each quick disconnect the "waterer"
would connect his five foot long hose to water each section of the shade house.
 
 

--------------------------------------------------------------------------------

 
Shade Clothe & Ground Cover
One of the methods to provide limited amount of sunlight to the plantings that
has been discussed, but not fully understood, is the method of switching out
shade clothes that allow 90, 75 and 50% of sunlight to penetrate each shade
house. The changing out of each of this clothes will have to discussed and
determined as to their longevity, meaning, how long each shade cloth will need
to be over each shade house until the next one is required.
A lining called "Ground Cover" will also need to be considered to protect the
ground, under each shade house, from weeds growing under them. This cover would
not allow weeds to grow underneath them nor penetrate them.
Seed Varieties and Availability
Transportation and importing
Seeds for cultivation are available from a different number of sources, both,
from within Mexico and outside of Mexico. The initial attempt to purchase seeds
from Brazil and India has been a slow and a delaying process. Given this
experience, planning for unforeseen delays and/or other obstacles is a must.
Oversea varieties have to go through a stringent inspection process at the port
of entry and through Mexican customs.
Transportation and importing of seeds from overseas varies in time depending on
whether you transport them through air or sea. The earliest and fastest way to
ship these seeds is through air cargo as it takes approximately three weeks
which includes the required regulatory documentation and sanitation processes.
Sea cargo takes approximately thirty days longer than air but the cost of this
cargo is less expensive than air cargo by one fourth the price.
Air or sea cargo would be arriving at the port of Veracruz, Mexico and aside
from the 15 to 45 day shipment time, we still need to allow for another seven to
ten days for clearance, at customs, plus transportation to Merida Yucatan.
Therefore, we should allow from 30 to 60 days for importing of seeds, depending
on whether through air or sea.
The quality of seeds has not yet been determined but is something that will be
learned through our genetic and trait selection process and through experience.
The purchase of seeds will probably be a "one time" event since once acquiring
the seeds and through geminating, they will be put through the genetic and trait
selection process, allowing us to harvest seeds from our plants. This will allow
for specific selection of the best varieties through cross pollination and the
germination processes.
Therefore, the purchasing of seeds must be done with enough time to allow for
warehousing.
 
 

--------------------------------------------------------------------------------

 
Purchasing & Availability
The purchase of seeds is available through a number of sources as well but the
costs per kilo vary. Seeds for cultivation are available from within Mexico and
from other parts of the world as you can see in the list below. This list was
developed as a plan to acquire seeds from within Mexico and outside of Mexico.
We have included six varieties from Mexico and six from around the world. The
list is as follows:
 
 
 
 
 
 
 
 
 
q
Seed Varieties and Availability
 
 
 
 
 
 
a)
Origins
 
 
 
 
 
 
 
 
 
1.
Mexico
 
 
 
 
 
 
 
 
 
 
 
 
a.
Yucatan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
b.
Chiapas
 
 
 
 
 
 
 
 
 
 
 
 
 
 
c.
Tabasco
 
 
 
 
 
 
 
 
 
 
 
 
 
 
d.
Morelos
 
 
 
 
 
 
 
 
 
 
 
 
 
 
e.
Morelia - Michoacan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
f.
Veracruz
 
 
 
 
 
 
 
 
 
 
 
 
2.
Argentina
 
 
 
 
 
 
 
 
 
 
3.
Brazil
 
 
 
 
 
 
 
 
 
 
4.
India
 
 
 
 
 
 
 
 
 
 
5.
Cambodia
 
 
 
 
 
 
 
 
 
 
6.
Guatemala
 
 
 
 
 
 
 
 
 
 
7.
Honduras

Warehousing/Storage
The storage or shelf life of the seed, we understand, depends on the environment
and the storage conditions of the seed. We understand that they must be stored
in a dry and cool environment to extend the shelf life.
Analysis of seeds
All seeds, from all different origins, will be tested and analyzed for oil
content percentage, weight of each seed, and quantity/quality of protein. This
will help in our genetic and trait selection as it is developed. With this
information, we can compare each of these qualities of seeds with the ones that
are germinated and cross pollinated as our program advances.
 
 

--------------------------------------------------------------------------------

 
Cuttings
Farm Development
The development of the Tizimin ranch will be accomplished in phases but with the
goal to have all two thousand hectares planted out with Jatropha carcus by the
end of the year. It is important to note that there are three different pivot
irrigation systems on the property already and that the development of this land
will start with Pivot #1, the one closest to the Ranch house.
This farm sits approximately 12 miles northeast of Tizimin, Yucatan, Mexico and
is approximately 110 miles from Merida and the port of Progresso and 75 miles
from Cancun. Careful planning and coordination will need to be conducted for
delivery of all necessary equipment and trips taken to the ranch since it is not
conveniently accessible to Merida, our home base.
SITE ASSESMENT & TAKE-OVER PLAN
A detailed site assessment should be conducted as soon as we take over the
ranch. This site assessment should include a detailed inventory of all
structures (homes, houses) barns, garages, equipment, wells, electrical lines
and power, water, wells, and other existing assets included with the ranch. The
condition of the all of the Pivot systems is under way and is being conducted
prior to this take over to try to speed up the process of clearing, planting and
irrigation.
RANCH HOUSE PREPARATION
Preparation of ranch houses and sleeping quarters will have to be one of the
first duties/requirements when overtaking the ranch. It is important to have a
place to rest and sleep when the project site is far away from any city.
The main house will need to be identified and repairs needed must be documented
during the initial site evaluation of the ranch. All required improvements and
repairs must be noted along with furnishings required for your typical home.
Furnishings should include but not be limited to beds, dresser drawers, lamps,
night stands, kitchen chairs and tables, living room sofas and chairs, desks and
chairs, telephone (land line), and other necessary items. This house must have a
working bathroom with shower and all the necessary toiletries to include towels,
soap, paper, and all other necessary items. Pots, pans, dishes, spoons, cups,
glasses and all other necessary cook ware necessary to be able to provide and
have required meals at the ranch and not have to eat out every day.
The ranch foreman's quarters or house will also need to be identified. All
required repairs and improvements must also be documented at time of initial
site assessment. A list of all required furnishings and necessities should be
included as well for this house.
A home for the Regador (waterer) and his family should also be identified. All
the necessary furnishings and required items to live at the ranch should be
provided form them. This home should be close to the main house and the bunk
house available to the ranch hands so that the regador's wife can easily feed
the men on a daily basis.
An option to the regador's wife would be to hire a full time cook with an
assistant and provide a sleeping quarter for them plus provide a mess hall so
that all ranch hands can have a place to eat during the week.
The ranch hands, or laborers, must also have a place to rest and sleep. A bunk
house should be identified for them and all necessary furnishings should be
provided to them as well.
 
 

--------------------------------------------------------------------------------

 
SUPPLY WAREHOUSE & REPAIR SHOP
A supply warehouse is needed to provide maintenance and repairs for all farm
equipment. This structure will provide storage for all tools, machinery and
equipment and an area for providing repairs to all farm equipment.
A well conditioned space will be assigned and maintained as storage for all the
seed purchased for germination. Cooling and dehumidification will be required
for this storage as well as proper shelving or storage compartments for the
different varieties purchased.
The repair shop will be stocked with all necessary tools for the mechanic to
include, but not limited to the following:
 
 
 
 
a.
Welder and Equipment
 
 
 
 
b.
Tools for Mechanics
 
 
 
 
c.
Cutting Tools
 
 
 
 
d.
Air Compressor (portable)
 
 
 
 
e.
Hydraulic Jacks/Wenches
 
 
 
 
f.
Grease Guns/Machine
 
 
 
 
g.
Lube Oil Tank/Pump

Storage facilities for diesel and used oil should be provided in this area as
well. This area should be contained in case of an oil or fuel spill.
SMALL EQUIPMENT PURCHASES
Equipment for operating and maintaining the farm should be considered at the
beginning of the operation. This equipment would be the necessary to begin
operations when the land is purchased and taken over. The basic list is as
follows:
 
 
 
 
a.
Small Truck for Foreman/Attendant
 
 
 
 
b.
Small Truck for the Regador (waterer)
 
 
 
 
c.
Small Truck for the Velador (night watchman)
 
 
 
 
d.
Small Truck for laborers
 
 
 
 
e.
Three Ton Truck
 
 
 
 
f.
Portable Generator
 
 
 
 
g.
Base Telephone (Land Line)
 
 
 
 
h.
Portable Radios
 
 
 
 
i.
Four Horses w/ Tack
 
 
 
 
j.
Four ATVs with Trailer

 
 

--------------------------------------------------------------------------------

 
IRRIGATION
There are three pivot irrigation systems already in place at the ranch, number
one pivot in Santa Eulalia section, number two at San Jose and number three in
Santa Cruz. Neither of them is in working order and will need some work to be
able to get them to working conditions again.
Valmont Corporation is in the process of providing us with a proposal to
refurbish and get pivot #1 back on line and working again. Our efforts will be
concentrated on this pivot for clearing and planting once this pivot is on line
again.
CLEARING OF LAND
A comprehensive clearing plan needs to be prepared as a necessity and will be
accomplished as we take over the ranch and start clearing Pivot #1. A contractor
will be selected to accomplish this task and may be asked to provide this plan
themselves if they have enough experience to do this themselves. A good property
survey will be required not only for this task but to be able to plan soil
sampling and location of new wells and or structures needed for the plantation.
But regardless of what needs to happen down the road, a good survey will help us
develop the farm in a much simplified manner.
GCE has a preference to cut or knock down weeds, brush and trees and compost the
debris back into the ground, on site. It is customary in Yucatan to pile all of
the debris and burn them but burning 2000 Ha would serve as negative publicity
to this project. Either way, the land has to be cleared in a safe but
expeditious way. We might find that a combination of both clearing methods might
serve us better but we must make every effort to maintain a positive outlook on
the project but still be productive and efficient in the process.
Clearing of the land is going to start at Pivot #1 at only one of the quarter
sections of the system which is approximately thirty three hectares. Clearing
will start as soon as we are able to take over the ranch, and in parallel, the
refurbishment of the irrigation system as well. Once the irrigation system is in
place and in working order, we will start planting right behind the clearing
efforts.
In parallel to clearing of this area in Pivot #1, an area selected by the team
will also be cleared to be able to take advantage of the rainy season, an area
which will not require an irrigation system installed right away but will be
installed soon after the rainy season is over. This will help us in energy costs
and labor and materials cost for a new irrigation system.
Another option that may be taken is to have three different crews working on all
three Pivot systems to get them ready for irrigation plus also have a crew at
each pivot for clearing and planting. We can contract for clearing of pivot #1
but that does not mean that we cant clear the rest of the pivots and the
remaining farm ourselves given the time and resources to do it.
Once we know the methodologies and ways to clear the land, we can accomplish
this task ourselves, if given the time and resources to do it. Below is a list
of equipment that would be necessary to accomplish this task and aid us in
completing this in a much faster way.
 
 

--------------------------------------------------------------------------------

 
Equipment Plan - Farming Equipment Selection and Acquisition
 
 
 
 
 
 
 
o
Clearing Equipment
 
 
 
 
 
�
Bulldozers
 
 
 
 
 
 
�
Tractors - Agricultural
 
 
 
 
 
 
�
Discs - implementation
 
 
 
 
 
 
�
Roller - implementation
 
 
 
 
 
 
�
Tractors
 
 
 
 
 
 
�
Agricultural Tractors
 
 
 
 
 
 
 
 
o
Bull Dozer
 
 
 
 
 
 
 
 
�
Implements for tractors
 
 
 
 
 
 
 
 
o
Discs
 
 
 
 
 
 
 
 
 
 
o
Screeds
 
 
 
 
 
 
 
 
 
 
o
Flat bed trailer
 
 
 
 
 
 
 
 
 
 
o
Rastras Agricultural
 
 
 
 
 
 
 
 
 
 
o
Rastra Heavy
 
 
 
 
 
 
 
 
 
 
o
Chapiadora/desvadorara
 
 
 
 
 
 
 
 
 
 
o
Fumigadora - of pesticides
 
 
 
 
 
 
 
 
 
 
o
Bombas of backpack - to fight the hierva
 
 
 
 
 
 
 
 
 
 
o
Renta of Machinery for the spring cleaning
 
 
 
 
 
 
 
o
Maintenance equipment
 
 
 
 
 
 
 
o
Welder and Equipment
 
 
 
 
 
 
 
 
 
 
o
Tools for Mechanics
 
 
 
 
 
 
 
 
 
 
o
Cutting Tools (For brush & weeds, I think)
 
 
 
 
 
 
 
 
 
 
o
Air Compressor (portable)
 
 
 
 
 
 
 
 
 
 
o
Hydraulic Jacks/Wenches
 
 
 
 
 
 
 
 
 
 
o
Grease Machine
 
 
 
 
 
 
 
 
 
 
o
Lube Oil Tank/Pump
 
 
 
 
 
 
 
o
Daily Use equipement
 
 
 
 
 
 
 
o
3/4 ton Pick ups
 
 
 
 
 
 
 
 
 
 
o
Flat bed trailers

 
 

--------------------------------------------------------------------------------

 
CLEARING FORMAT
The order in which the land will be cleared will depend on which of the pivots
can be refurbished easier and faster. Pivot #1 is the most accessible at this
time and the type of brush, weeds, or trees are of low lying vegetation and may
be easier to clear than the other two pivot systems. Since irrigation is one of
the most important necessities to the growth of the plant, we will clear in and
around the existing pivot irrigation systems. Clearing will commence in this
order:
 
 
 
 
1.
Pivot #1 - 132 hectares (total)
 
 
 
 
 
One fourth of this circle (33 hectares) will be cleared first. Once the clearing
is completed in this area, it will be irrigated once the irrigation system is up
and running.
 
 
 
 
2.
Pivot #2 - 63 hectares (only 50% of the area can be irrigate at this time) The
surrounding terrain will allow the pivot to circulate only to a half circle. The
same concept of clearing can be accomplished with this pivot as with number one.
 
 
 
 
3.
Pivot #5 - 145 hectares
 
 
 
 
 
This pivot is the one that will require more refurbishment. The Valmont
Corporation will provide us with detail on what it will take to bring this and
the other pivot systems on line. The clearing format for this area still unknown
since we have not yet taken over the ranch and have not yet done the site
assessment or clearing plan.
 
 
 
 
4.
Areas that will be cleared later (according to the clearing plan)

CLEARING CRITERIA
Soft Weeds- It is estimated that the tractor with a heavy rake can clear
approximately 2 ha/day, which will require three tractors with rakes/disks to
achieve 6 Ha/Day = 6 ha/day x 5 days/week = 30 ha/week x 4 weeks/month = 120 ha/
month
Low Lying - With a tractor hauling a roller to knock down the weeds can advance
1 ha/day x 5 days/week = 5 ha/week x 4 week/month = 20 ha/month
 
 
 
 
�
1 tractor = 20 ha/month
 
 
 
 
�
2 tractor = 40 ha/month
 
 
 
 
�
3 tractor = 60 ha/month
 
 
 
 
�
4 tractor = 80 ha/month
 
 
 
 
�
5 tractor = 100 ha/month

High forest - This area will require a Bulldozer, D6 � D7, to knock down the
forest/jungle and to push debris into piles. The Bulldozer can clear
approximately 1 Ha/day. The debris can be milled or burned, depending on how
fast we need to do away with the debris.
1 ha/day x 5 days/week = 5 ha/week x 4 week/month = 20 ha/month
 
 
 
 
i.
1 Bulldozer = 20 ha/month
 
 
 
 
ii.
2 Bulldozer = 40 ha/month
 
 
 
 
iii.
3 Bulldozer = 60 ha/month
 
 
 
 
iv.
4 Bulldozer = 80 ha/month
 
 
 
 
v.
5 Bulldozer = 100 ha/month

 
 

--------------------------------------------------------------------------------

 
PLANTING STRATEGIES
 
 
 
 
 
 
 
 
 
a.
Sistema y patr�n de siembra circular (planning circular layout)
 
 
 
 
 
i.
Cuantas plantas germinaremos al mismo tiempo?
 
 
 
 
 
 
ii.
Que variedades alternar�amos en siembra
 
 
 
 
 
 
iii.
Tiempo de permanencia - con protecci�n de 90%, 70% y 50%.
 
 
 
 
 
b.
Propagaci�n
 
 
 
 
 
i.
Cortes/varas
 
 
 
 
 
 
 
 
1.
Transplantadas de Tebec en canastas, cubetas o' a' raiz desnuda?
 
 
 
 
 
 
 
 
ii.
Semillas
 
 
 
 
 
 
 
 
1.
Sembrada a Mano, O'
 
 
 
 
 
 
 
 
 
 
2.
Sembrada con maquinaria
 
 
 
 
 
 
 
 
iii.
Pl�ntulas
 
 
 
 
 
 
 
 
1.
Sembrada a Mano, O'
 
 
 
 
 
 
 
 
 
 
2.
Sembrada con maquinaria
 
 
 
 
 
 
 
�
Facilities Plan - Utilities, Irrigation & Office Facilities
 
 
 
 
 
Valmont to provide a detailed report of existing conditions cost estimate for
repair of each pivot system.
 
 
 
 
 
a.
Mobius to provide plan for future irrigation systems.
 
 
 
 
 
 
b.
Team to review and concur.
 
 
 
 
 
 
c.
This irrigation plan shall be implemented along with the clearing plan for each
phase.
 
 
 
 
 
Irrigation or Seasonal
 
 
 
 
o
Irrigation:
 
 
 
 
 
 
 
a)
Design or inspections of irrigation systems
 
 
 
 
 
 
 
 
b)
Application for subsidy to the federal government for new installations, or to
salvage, the pivot system.
 
 
 
 
 
 
 
 
c)
The conditioning or implementation of the irrigation system
 
 
 
 
 
 
 
 
d)
Rain demand analysis or report of weekly watering needs
 
 
 
 
 
 
 
 
e)
It programs of irrigation
 
 
 
 
 
 
 
 
Temporary
 
 
 
 
 
 
 
a)
Determining the program of work according to the stations of the year
 
 
 
 
 
 
 
 
b)
Implementar system of irrigation to help and for time specific
 
 
 
 
 
 
 
d.
 
 
 
 
 
 
 
Fertilizer Plan
 
Irrigation & Fertilization program
 
 
 
 
e.
Selected Agronomist to provide a detailed program for this site.
 
 
 
 
 
 
f.
UTPA to help with oversight of condition and improvement and plants.
 
 
 
 
 
 
g.
 
 
 
 
 
 
�
Pesticide & Fungicide Plan
 
 
 
 
 
i.
Disease and Plague control
 
 
 
 
 
 
 
1.
Plauges - Common rat and rabbits
 
 
 
 
 
 
 
 
 
i.
Aplication of pesticides
 
 
 
 
 
 
 
 
 
 
ii.
Capture and identification of insects
 
 
 
 
 
 
 
 
 
 
iii.
Insecticide program.
 
 
 
 
 
 
 
 
 
2.
Diseases
 
 
 
 
 
 
 
 
 
i.
Technical advise - Agr�nomo Abelardo Navarrete
 
 
 
 
 
 
 
�
Logistics Plan
 
 
 
 
�
Transportaci�n de germoplasma
 
 
 
 
 
a.
Flete de cami�n de 10 toneladas para llevar todos los cortes de Tebec a'
Tizim�n.
 
 
 
 
 
 
b.
Equipo
 
 
 
 
 
 
 
 
i.
Herramienta de mano
 
 
 
 
 
 
 
 
 
 
 
 
1.
palas
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2.
carruchas
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3.
pico
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4.
martillos
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5.
marros

 
 

--------------------------------------------------------------------------------

 
Exhibit E
Construction Budget
RESUMEN GENERAL
GENERAL SUMMARY
 
 
 
 
 
COMEDOR EMPLEADOS
 
$
407,550.00
 
EMPLOYEES DINING ROOM
 
 
 
 
CASA ENCARGADO
 
$
160,544.00
 
FOREMAN'S HOUSE
 
 
 
 
CASA PRINCIPAL
 
$
698,244.00
 
MAIN HOUSE
 
 
 
 
GALERAS
 
$
975,764.00
 
LARGE SHEDS
 
 
 
 
SUMA
 
$
2,242,102.00
 
15% IVA
 
$
336,315.30
 
TOTAL
 
$
2,578,417.30
 
 
 
 
 
 
APROX USD
 
$
234,401.00
 
 
 
 
 
 
TIEMPO DE CONSTRUCCION
 
 
4 MESES
 
CONSTUCTION TIME
 
 
4 MONTHS
 

ARQ LUIS GARCIA RIERA
 
 

--------------------------------------------------------------------------------

 
PRECIO UNITARIO
 
 
ATENCION:
MVZ. ALFONSO PEON
OBRA:
 
EMPRESA:
 
CONCEPTO:
Analista de precio para la preparacion de tierra para la siembra con rodillo o
rastra.
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
UNIDAD: Ha
 
 
ANALISIS No. 2021
 
FECHA: 10 DE MARZO DEL 2008
 
CONCEPTO
 
 
UNIDAD
 
CANTIDAD
 
P.U.
 
IMPORTE
 
REANTA TRACTOR D85
 
 
HORAS
 
 
1
 
$
650.00
 
$
650.00
 
COMBUSTIBLE
 
 
LITRO
 
 
30
 
$
6.27
 
$
188.10
 
OPERADOR
 
 
HORAS
 
 
0.125
 
$
250.00
 
$
31.25
 
AYUDANTE
 
 
HORAS
 
 
0.125
 
$
100.00
 
$
12.50
 
RENTA PASTRA O RODILLO
 
 
HORAS
 
 
1
 
$
90.00
 
$
90.00
 
PRECIO DIRECTO
 
 
 
 
 
 
 
 
 
 
$
971.85
 
INDIRECTO CAMPO 3%
 
 
 
 
 
 
 
 
 
 
$
29.16
 
SUBTOTAL
 
 
 
 
 
 
 
 
 
 
$
1,001.01
 
UTILIDAD 20%
 
 
 
 
 
 
 
 
 
 
$
200.20
 
PRECIO TOTAL HORA
 
 
 
 
 
 
 
 
 
 
$
1,201.21
 
TIEMPO POR HECTAREA
 
 
HORAS
 
 
1.6
 
$
1,921.93
 
 
 
 

(Son mil novesciectos veintiun pese 93/100)
 
 

--------------------------------------------------------------------------------

 